UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-7433


STEVEN LEE SCHARR,

                Petitioner - Appellant,

          v.

STEPHANIE HOLLEMBEAK,

                Respondent – Appellee,

          and

UNITED STATES OF AMERICA,

                Respondent.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:16-hc-02025-BO)


Submitted:   January 31, 2017               Decided:   February 3, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Remanded by unpublished per curiam opinion.


Steven Lee Scharr, Appellant Pro Se.       Christina Ann       Kelley,
BUREAU OF PRISONS, Butner, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Pending      before    the   court     is   the   district       court’s     order

granting what it construed as Steven Lee Scharr’s Fed. R. Civ.

P. 41 motion to voluntarily dismiss Scharr’s 28 U.S.C. § 2241

(2012) petition, as well as Scharr’s application to proceed in

forma pauperis.       After the district court dismissed the § 2241

petition, Scharr filed a letter on October 17, 2016, * explaining

that he did not want to dismiss his § 2241 petition (October

17th correspondence).         The district court construed the October

17th correspondence, which was filed only ten days after the

district    court    dismissed      Scharr’s      petition,      as    a    notice   of

appeal.

     In light of Scharr’s assertion that he did not intend to

voluntarily    dismiss      his    § 2241     petition,    the     district       court

should have construed the October 17th correspondence as a Fed.

R. Civ. P. 59(e) motion for reconsideration of the dismissal

order.     See Dove v. CODESCO, 569 F.2d 807, 809 (4th Cir. 1978)

(holding, under a prior version of Rule 59(e), that “if a post-

judgment    motion    is    filed    within      ten   days   of      the   entry    of

judgment    and     calls   into    question       the    correctness        of   that




     * Houston v. Lack, 487 U.S. 266, 276 (1988) (holding that a
pro se prisoner’s notice of appeal is considered filed when it
is delivered to prison authorities for mailing to the court).



                                          2
judgment it should be treated as a motion under Rule 59(e),

however it may be formally styled”).

      Accordingly, we grant Scharr’s application to proceed in

forma pauperis and order a limited remand directing the district

court to promptly docket Scharr’s October 17th correspondence as

a Rule 59(e) motion and to consider the motion on its merits.

If   either   party    is    dissatisfied      after    the   district      court

disposes of the Rule 59(e) motion, any appeal from the district

court’s   final   order      will   be   consolidated      with    this   appeal.

Regardless of the outcome of the Rule 59(e) motion, the record,

as   supplemented,    will    be    returned   to   this   court    for   further

consideration.

      In ordering this remand, we express no opinion as to the

merits of the Rule 59(e) motion.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.


                                                                          REMANDED




                                         3